Citation Nr: 0711392	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  99-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to a higher compensation under 38 C.F.R. § 
1151 for additional disability from VA treatment of a left 
ischial decubitus ulcer, recharacterized as status post 
posterior left thigh fasciocutaneous flap reconstruction due 
to left ischial non-healing decubitus ulcer, currently rated 
as 30 percent disabling.

2.	Entitlement to a higher compensation under 38 U.S.C.A. § 
1151 for additional disability from VA treatment of a left 
ischial decubitus ulcer, recharacterized as postoperative 
osteotomy with inflammatory reaction in the region of the 
left ischial bone, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mary Kelleher Carr, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in March 2001, but he is no longer at the Board.  
The appellant was contacted to ascertain whether another 
hearing was desired and in February 2005 indicated that he 
did not wish an additional hearing.

The case was remanded by the Board in November 2000, 
September 2001, and July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that in April 2006 the veteran was 
treated at the VA facility at which he resides for 
osteomyelitis in the ischial tuberosity.  He has indicated in 
contentions to the Board that this was the first time a 
complete diagnosis of his complete clinical condition.  It 
appears that the recently noted osteomyelitis may be 
associated with the disabilities for which the veteran is in 
receipt of compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  As such, it is considered to be 
inextricably intertwined with the issues that are before the 
Board for appellate review.  Harris v. Derwinski, 1 Vet. App. 
180 (1991); EF v. Derwinski, 1 Vet. App. 324 (1991).  

The record contains information concerning the testing and 
surgery done in April and May 2006.  In April 2006, it was 
noted that there was evidence of osteomyelitis since the mid 
1990's.  It also appears that there may have been continued 
treatment.  Those records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should insure that copies 
of all available treatment records since 
May 2006 have been associated with the 
claims file.

2.  The RO/AMC should schedule the veteran 
for an examination to ascertain for 
certain that osteomyelitis is present, and 
if so, the etiology of the osteomyelytis.  
The examiner should be requested to render 
an opinion regarding whether it is at 
least as likely as not (probability 50 
percent or greater) that the osteomyelytis 
is related to the left ischial decubitus 
ulcers for which compensation benefits 
have been awarded.  The earliest 
indication of osteomyelitis in the records 
should also be specified.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal, to include 
whether osteomyelitis is part of the residual 
impairment for which compensation should be 
paid.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



